Citation Nr: 1232819	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-50 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the left wrist.

2.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected left and right calcaneus fractures with weakness of the left and right ankles and pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for arthritis of the left wrist and a bilateral hip condition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to appear for a Board hearing in Washington, D.C. in September 2012.  In correspondence dated August 2012, the Veteran requested to change his scheduled BVA hearing to a videoconference hearing to be scheduled at the RO in Cleveland, Ohio.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the Cleveland, Ohio RO before a Veterans Law Judge.  The Veteran should be notified in writing of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


